Citation Nr: 1114647	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.   

The Veteran presented testimony at a Board hearing in August 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  By way of a September 2001 rating decision, the RO denied the Veteran's claim for service connection for an acquired nervous disorder, to include PTSD and depression.  The appellant failed to file a substantive appeal.

2.  Evidence received since the September 2001 rating decision, by itself or in conjunction with the evidence previously assembled, raises a reasonable possibility of substantiating the claim.	


CONCLUSIONS OF LAW

1.  The September 2001 RO rating decision, which denied the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD and depression, is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Evidence received since the September 2001 RO rating decision is new and material; accordingly, the claim for service connection is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated October 2007.                                                                  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish her entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in October 2007.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the October 2007 notice constituted adequate notice to the appellant.   

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for an acquired nervous disorder, to include PTSD and depression was denied by way of a September 2001 RO decision.  The Veteran filed a timely notice of disagreement in September 2002; but he failed to file a substantive appeal in response to the RO's October 2002 statement of the case.  Consequently, the September 2001 rating decision became final.  The evidence on record at the time of the September 2001 denial included service treatment records and post service treatment records from the VA Medical Center in Nashville, dated March 2001 to August 2001.  

The bases for the denial were that the service treatment records contained no findings attributed to a nervous disorder, to include PTSD; and there was no verifiable stressor to which a PTSD diagnosis could be attributed.  

Evidence received since the September 2001 rating decision includes the Veteran's Board hearing testimony in which he testified that he was assigned to the 25th Infantry Division (in support of the 2nd and 14th Infantry Divisions).  He testified that when he was on guard duty, U.S. artillery rounds would pass over his head.  He was on duty in what was called the "suicide spot" because rounds that fell short of their target could result in the friendly fire killing of those on guard duty.  As a result, the Veteran's entire time in Vietnam was stressful.  He further testified that during his last two months in Vietnam (approximately January 1968 to February 1968), he was situated on the Cambodia border.  In addition to having U.S. artillery fire pass overhead, he testified that he was subjected to enemy mortar fire almost every night.  

The Board finds that this testimony constitutes new and material evidence.  As noted above, the RO previously denied the claim, in part, because it found that the Veteran's alleged stressor was not verifiable.  As part of the Veteran's testimony, he provided a two month period of time specific enough to allow for stressor verification.  Additionally, he testified that he was with the 25th Infantry Division.  The service personnel records confirm that the Veteran was with the 7th Battalion, 11th Artillery, 25th Infantry Division.  

This new evidence should be sufficient to allow for stressor verification; and if a stressor is able to be verified, it would certainly raise a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received; and the claim for service connection for an acquired nervous disorder, to include PTSD and depression must be reopened.


ORDER

The claim for service connection for an acquired psychiatric disability, to include PTSD and depression is reopened.  To this extent, the claim is granted.  



REMAND

The Veteran's alleged stressor involves being subject to enemy mortar fire.  He alleges that this mortar fire would occur almost every night during his last two months in Vietnam (when he was near the Cambodia border from January 1968 to February 1968).  Personnel records show that the Veteran was assigned to the 7th Battalion, 11th Artillery, 25th Infantry Division.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the United States Court of Appeals for Veterans Claims (Court) addressed a claim for service connection for PTSD and noted that "[a]lthough the unit records do not specifically state that the Veteran was present during the rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to attacks."  Upon further review of the above, the Board finds that the stressors described by the Veteran are arguably of sufficient detail in terms of dates and locations to allow for an attempt at verification.

Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The Board reopened the Veteran's claim because it found that the Veteran has submitted information with enough specificity to allow for stressor verification.  The Board finds that the RO should send the Veteran's personnel records to the U.S. Army and Joint Services Records Research Center (JSRCC) and any other appropriate locations, in order to verify whether or not the Veteran's unit was subjected to mortar fire.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's service personnel records to JSRCC and any other appropriate destination for the purpose of searching the unit records of the 7th Battalion, 11th Artillery, 25th Infantry Division to ascertain whether the Veteran's unit was stationed near the Cambodian border and subjected to mortar fire between January 1968 and February 1968.  

2.  Regardless of whether a claimed stressor is corroborated, the Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  If a claimed stressor has been corroborated, the examiner should be informed of the details of the stressor(s).

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

     a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either 

     (1)  a verified stressor, or 

     (2)  a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.    

     b)  As to any depression and any other diagnosed psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of disability) that such disorder was manifested during service or is otherwise causally related to service.

3.  In the interest of avoiding further remand, the RO should review the examination report(s) to ensure that they are responsive to the posed questions and include a rationale for all opinions.  If not, the report should be returned to the examiner for remedial action.

4.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.  The RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case, and afford an opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


